Title: To James Madison from Laban Coffin, 10 October 1808
From: Coffin, Laban
To: Madison, James



Respected Friend
Cadiz S 10 of 10th October 1808

I herewith transmit Documents for thy perusal of the treatment I have Met With from the Consular Office of this place; trusting to the Uprightness of the Administration of the United States for A Redress of Grievances that the like imposition May Not Occur.  I Shall not Comment on the Business and believe the Documents will Sufficiently Shew Although More Might have been Said.  I am With Respect thy Friend,

Laban Coffin

